DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-33, drawn to a chip carrier socket for an electronic-photonic integrated-circuit assembly/an assembly of a chip carrier socket and an electronic-photonic integrated-circuit assembly, classified in G02B 6/12002.
Group II, claim(s) 34, drawn to a PCB assembly with cooling, classified in H05K 7/20763.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of: 
“a carrier bottom comprising one or more conductive vias passing from a first surface of the carrier bottom to corresponding electrical connections; and 
a carrier top configured to mate to the carrier bottom while enclosing the electronic- photonic integrated-circuit assembly within an enclosed cavity formed by the mating of the carrier top and carrier bottom; 
wherein one or both of the carrier bottom and the carrier top comprises a fluid inlet port and a fluid outlet port, the fluid inlet port and fluid outlet port each being configured to allow passage of cooling fluid between the interior and exterior of the enclosed cavity formed by the mating of the carrier top and carrier bottom, and 
wherein one or both of the carrier bottom and the carrier top comprises an optical via passing from one surface to another of the carrier bottom or carrier top”;
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Andry (US 20110205708 A1) in view of Patel (US 20090041466 A1).  
As to the claimed special technical feature, Andry discloses: 
a carrier bottom 314 (Fig. 6) comprising one or more conductive vias (through silicon vias TSV forming pin fins 325; see par. 0018, 0020, 0027; shown in detail in Fig. 4 – see par. 0024) passing from a first surface of the carrier bottom to corresponding electrical connections (solder balls 387 and 389; circuit traces 391, 3999; par. 0022); and 
a carrier top (cold plate 302 above gasket 310; par. 0021) configured to mate to the carrier bottom while enclosing the electronic-photonic integrated-circuit assembly 308 (chip stack; par. 0021, 0022; photonic/optical see par. 0024) within an enclosed cavity (including fluid manifold 304 and flow channels through 314; see coolant flow arrows 320) formed by the mating of the carrier top and carrier bottom; 
wherein one or both of the carrier bottom and the carrier top comprises a fluid inlet port 320 (top left) and a fluid outlet port 320 (top right), the fluid inlet port and fluid outlet port each being configured to allow passage of cooling fluid between the interior and exterior of the enclosed cavity formed by the mating of the carrier top and carrier bottom.
Andry does not explicitly disclose:
wherein one or both of the carrier bottom and the carrier top comprises an optical via passing from one surface to another of the carrier bottom or carrier top.
However, Patel suggest providing:
wherein one or both of the carrier bottom 140 (Fig. 3A) and the carrier top 141 comprises an optical via 143 passing from one surface to another of the carrier bottom or carrier top;
in order to provide communication between optical elements (par. 0039) through the cold plates/carrier bottom 140, top 141, and/or circuit board 114c.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Andry as suggested by Patel, e.g., providing:
wherein one or both of the carrier bottom and the carrier top comprises an optical via passing from one surface to another of the carrier bottom or carrier top;
in order to provide communication between optical elements through the cold plates/carrier bottom, top, and/or a circuit board.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835